DETAILED ACTION
Non Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1- 3, 10-12, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnston (US 8142137); 
Claim 5-8, 14, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnston as applied to claims 1, 10 and 17 above, and further in view of Busch (US 2005/0135921.) 

Johnston discloses in claim 1:  (see at least partially annotated figure 1 below)

    PNG
    media_image1.png
    970
    1025
    media_image1.png
    Greyscale

A gas turbine engine article (vane 100 figure 1, Col 3 ln 26), comprising: a baffle (cooling tube 104 figure 1) configured to be mounted in a cavity of a gas turbine engine component (id), the baffle having a baffle wall (wall forming the tube 104 thereof) that circumscribes an open interior region (at the top of 104), the baffle wall including a forward wall (at 2002), side walls (2004, left and right side), and an aft wall (at 2006), the side walls including impingement orifices (132 as shown in figure 4 for tube 108), and the aft wall defining two datum features (left and right corner flanges at 1008 of tube 104 can act as datum features), wherein at least one of the datum features is a [corner portion] (as discussed.) but Johnston tube 104 does not explicitly disclose: at least one datum feature is a dimple that is a portion of a sphere; although Johnston tube 108 teaches: (see annotated figure 4 below)

    PNG
    media_image2.png
    927
    676
    media_image2.png
    Greyscale

at least one datum feature is a dimple that is a portion of a sphere (spheres 1002 and protrusions 134 figure 4 as annotated below, where as discussed in Col 4 ln 54-58, the protrusions or raised surfaces are provided to touch the inside of the airfoil and help to hold the tube in place.) 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide on the aft wall of Johnston tube 104, as taught on the Johnston tube 108, at least one datum feature is a dimple that is a portion of a sphere such as taught by Johnston tube 108, for the purpose of providing protrusions or raised surfaces are to touch the inside of the airfoil and help to hold the tube in place. 

Johnston discloses in claim 10:  A gas turbine engine article (vane 100 figure 1, Col 3 ln 26), comprising: an airfoil (at 114) defining an internal cavity (i.e. therein 114); and a baffle (104) disposed in the cavity (see figure 1), the baffle having a baffle wall (i.e. the wall forming 104) that circumscribes an open interior region (inside of 104), the baffle wall including a forward wall (at 2002), side walls ((at 2004 left and right side), and an aft wall (at 2006), the side walls including impingement orifices (132), and the aft wall defining two datum features (left and right corner flanges at 1008 of tube 104 can act as datum features), wherein at least one of the datum features is a [corner portion] (as discussed); but Johnston tube 104 does not explicitly disclose: at least one datum feature is a dimple that is a portion of a sphere; although Johnston tube 108 teaches: at least one datum feature is a dimple that is a portion of a sphere (spheres 1002 and protrusions 134 figure 4 as annotated below, where as discussed in Col 4 ln 54-58, the protrusions or raised surfaces are provided to touch the inside of the airfoil and help to hold the tube in place.) 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide on the aft wall of Johnston tube 104, as taught on the Johnston tube 108, at least one datum feature is a dimple that is a portion of a sphere such as taught by Johnston tube 108, for the purpose of providing protrusions or raised surfaces are to touch the inside of the airfoil and help to hold the tube in place. 

Johnston discloses in claim 17:  A gas turbine engine (Col 1ln 12-35) comprising: a compressor section (id); a combustor (id) in fluid communication with the compressor section; and a turbine section (id) in fluid communication with the combustor, the turbine section having airfoils (blades and vanes, for example 114) disposed about a central axis of the gas turbine engine, each of the airfoils includes: an internal cavity (inside of 114 figure 1), and a baffle (104) disposed in the cavity, the baffle having a baffle wall (defining 104) that circumscribes an open interior  region (of 104), the baffle wall including a forward wall (at 2002), side walls (at 2004 left and right side), and an aft wall (at 2006), the side walls including impingement orifices (132), and the aft wall defining two datum features (left and right corner flanges at 1008 of tube 104 can act as datum features), wherein at least one of the datum features is a [corner portion]; but Johnston tube 104 does not explicitly disclose: at least one datum feature is a dimple that is a portion of a sphere; although Johnston tube 108 teaches: at least one datum feature is a dimple that is a portion of a sphere (spheres 1002 and protrusions 134 figure 4 as annotated below, where as discussed in Col 4 ln 54-58, the protrusions or raised surfaces are provided to touch the inside of the airfoil and help to hold the tube in place.) 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide on the aft wall of Johnston tube 104, as taught on the Johnston tube 108, at least one datum feature is a dimple that is a portion of a sphere such as taught by Johnston tube 108, for the purpose of providing protrusions or raised surfaces are to touch the inside of the airfoil and help to hold the tube in place. 

Johnston (as modified for the reasons discussed above) discloses in claims 2, 11  and 18:  the portion of the sphere is less than half of the sphere (spheres 1002 are protruding less than a full sphere away from the planar surface as modified for the reasons discussed above.) 

Johnston (as modified for the reasons discussed above) discloses in claims 3 and 12:  the baffle is elongated along a longitudinal direction (i.e. the radial direction from the centerline of the turbine), Johnston tube 104 does not disclose, although Johnston tube 108 teaches: the two datum features are spaced-apart in the longitudinal direction (along distance 1004, for the purpose as discussed above, of supporting the baffle on the inside of the airfoil for positional arrangement therein.)  It would have been further obvious to one of ordinary skill in the art at the time of filing of the invention to arrange the dimple protrusions as taught by Johnston’s tube 108 for the Johnston tube 104 as two datum features are spaced-apart in the longitudinal direction as taught by Johnston 108, all for the purpose as discussed above, of supporting the baffle on the inside of the airfoil for positional arrangement therein.

Johnston (as modified for the reasons discussed above) discloses in claims 5 and 14:  The article as recited in claims 1 and 10, but Johnston does not explicitly disclose, although Busch teaches:  the baffle is a nickel-based or cobalt-based alloy (made of nickel based super alloy, provided to retain strength in high temperature environment of a gas turbine, paragraph 0005.) 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to as arguably required by Johnston, and as taught in Busch, use a baffle material for the baffle of Johnston as taught in Busch such as nickel based super alloy, for the purpose of retaining strength of the baffle in high temperature environment of a gas turbine as taught in Busch. 

Johnston (as modified for the reasons discussed above) discloses in claim 6:  The article as recited in claim 1, Johnston does not explicitly disclose, although Busch teaches: the baffle wall, including the forward wall, the side walls, and the aft wall, is formed of a single, monolithic piece of superalloy (the nozzle segment formed via a common casting of the outer inner band segments and the pair of hollow nozzle vanes, paragraph 0014.) 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to as taught in Busch, form the Johnston baffle walls including the forward, side and aft walls, via a single superalloy common casting manufacture of the baffle of Johnston as taught by the manufacturing process of Busch, for the purpose of for example efficient manufacturing throughput. 

Johnston (as modified for the reasons discussed above) discloses in claim 7:  The article as recited in claim 6, wherein the baffle includes an endwall (120) that is [connected] to the baffle wall and that encloses the interior region; but Johnston does not explicitly disclose: welding the baffle and endwall together; although Johnston does teach: the vane assembly can be a welded assembly of parts (Col 4 ln 15-18, as a way of for example connecting the parts together into a single uniform assembly.) 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to connect the endwall and baffle together as taught generally by Johnston by welding the parts together, for the purpose of for example connecting a single uniform assembly. 

Johnston (as modified for the reasons discussed above) discloses in claim 8:  The article as recited in claim 7, wherein the baffle includes a flange (top of 104 figure 1) that is [connected] to the baffle wall; but Johnston does not explicitly disclose: welding the baffle and flange together; although Johnston does teach: the vane assembly can be a welded assembly of parts (Col 4 ln 15-18, as a way of for example connecting the parts together into a single uniform assembly.) 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to connect the flange and baffle together as taught generally by Johnston by welding the parts together, for the purpose of for example connecting a single uniform assembly.

Johnston (as modified for the reasons discussed above) discloses in claim 19:  The gas turbine engine as recited in claim 17, but Johnston does not disclose: the baffle is a nickel-based or cobalt-based alloy, and the baffle wall, including the forward wall, the side walls, and the aft wall, is formed of a single, monolithic piece of superalloy; although Busch teaches:  the baffle is a nickel-based or cobalt-based alloy, and the baffle wall, including the forward wall, the side walls, and the aft wall, is formed of a single, monolithic piece of superalloy (made of nickel based super alloy, provided to retain strength in high temperature environment of a gas turbine, paragraph 0005, the nozzle segment formed via a common casting of the outer inner band segments and the pair of hollow nozzle vanes 0014.)
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to as arguably required by Johnston, and as taught in Busch, use a baffle material for the baffle of Johnston as taught in Busch such as nickel based super alloy, for the purpose of retaining strength of the baffle in high temperature environment of a gas turbine as taught in Busch; 
It would have been further obvious to one of ordinary skill in the art at the time of filing of the invention to as taught in Busch, form the Johnston baffle walls including the forward, side and aft walls, via a single superalloy common casting manufacture of the baffle of Johnston as taught by the manufacturing process of Busch, for the purpose of for example efficient manufacturing throughput. 

Allowable Subject Matter
Claims 4, 9, 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 16 depends from claim 15 and would be allowable merely as it depends from what would be an allowable parent claim, including all the limitations thereof. 
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious “the dimple impinges into the open interior region” in combination with the other limitations set forth in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753